Citation Nr: 1011827	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-19 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral flat feet, to 
include as secondary to service-connected bilateral stress 
fractures of the feet.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1969 to December 1970.  Service in the Republic of 
Vietnam is indicated by the record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claim.

Procedural history

In the July 2005 rating decision, the RO granted service 
connection for bilateral stress fractures of the feet.  

In January 2005, the RO received the Veteran's claim of 
entitlement to service connection for bilateral flat feet.  
In the July 2005 rating decision, the RO denied entitlement 
to service connection for bilateral flat feet.  The Veteran 
disagreed with the denial of the claim, and perfected his 
appeal by filing a timely substantive appeal [VA Form 9] in 
July 2008. 

In April 2008, the Board remanded the Veteran's claim of 
entitlement to service connection for bilateral flat feet.  
The agency of original jurisdiction (AOJ) continued the 
previous denial in a June 2008 statement of the case (SOC) as 
well as a November 2008 supplemental statement of the case 
(SSOC).  The Veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.

Issues not currently on appeal

The April 2008 Board decision also denied the Veteran's 
claims of entitlement to service connection for a lower back 
disability and a bilateral hip disability.  Additionally, the 
Board denied the Veteran's claim of entitlement to an initial 
compensable evaluation for residuals of bilateral stress 
fractures.  To the Board's knowledge, no appeal was taken.  
The Board's decision is final, and those issues will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2009). 

Additionally, in the April 2008 decision, the Board remanded 
the Veteran's claim of entitlement to nonservice-connected 
pension to the AOJ.  In an October 2008 rating decision, the 
RO granted the Veteran's claim of entitlement to nonservice-
connected pension.  That matter has accordingly been 
resolved.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claim of entitlement to service connection for 
bilateral flat feet, to include as secondary to service-
connected stress fractures of the feet, must be remanded for 
further evidentiary development.

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As to Hickson/Wallin element (1), current disability, the 
June 2005 VA examination report indicates a diagnosis of 
bilateral flat feet.
 
With respect to Hickson element (2), evidence of an in-
service incurrence of a disease or injury, the Board 
initially notes that the Veteran reported to the June 2005 VA 
examiner that he had flat feet before his period of military 
service.  See the June 2005 VA examination report.  However, 
the Veteran's service treatment records, to include his March 
1969 entrance examination, are absent any complaints of or 
treatment specifically for bilateral flat feet.  

The Board further notes that a June 1969 service treatment 
record indicates treatment for pain in the Veteran's feet.  
He was diagnosed with an early clinical stress fracture of 
both feet and was directed to treat the fractures with ice 
and heel pads.

Wallin element (2) has been met; the Veteran is service-
connected for bilateral stress fractures of the feet.

With regard to medical nexus, the June 2005 VA examiner 
reported that "[i]t is less likely than not that diagnosis 
of early clinic stress fracture which occurred during service 
is related to [the Veteran's] current flat feet condition."  
This is the only medical nexus opinion of record.

The Board finds that the opinion of the VA examiner is 
inadequate.  Specifically, although the VA examiner reviewed 
the Veteran's claims folder, he/she failed to offer a 
rationale for his/her conclusion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  Moreover, he/she did 
not mention whether the Veteran's bilateral flat feet were 
directly caused by his military service other than his 
treatment for the stress fracture.   

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  An 
examination and medical nexus opinion must be obtained which 
address the nature of the Veteran's bilateral flat foot 
disability and whether such is related to his military 
service or service-connected stress fractures of the feet.  
See Charles v. Principi, 16 Vet. App.  370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

 Accordingly, the case is REMANDED for the following action:

1.	VBA should request that the Veteran 
provide any recent medical examination 
and treatment records pertaining to his 
bilateral flat foot disability.  VBA 
should take appropriate steps to secure 
any records so identified and associate 
them with the Veteran's VA claims 
folder.

2.	VBA should then arrange for an 
appropriate examiner to examine the 
Veteran and review the Veteran's claims 
folder.   The examiner must provide an 
opinion, with supporting rationale, as 
to as to the following:

a)  Whether it is at least as 
likely as not that the Veteran's 
bilateral flat feet disability 
originated during his active 
service, to include in-service 
trauma to the feet;

b)   Whether it is at least as 
likely as not that the Veteran's 
bilateral flat feet disability is 
otherwise related to his 
currently-service-connected 
bilateral stress fractures of the 
feet; and 
        
c)  Whether it is at least as 
likely as not that the Veteran's 
bilateral flat feet disability 
pre-existed service, and if so, 
whether such has been aggravated 
as a result of his service-
connected bilateral stress 
fractures of the feet or any other 
incident of service.

The examiner should reconcile the 
opinion included in the report by the 
June 2005 VA examiner with his opinion 
to the extent possible.  If any opinion 
cannot be made without resort to 
speculation, the examiner should so 
state with supporting rationale.  A 
report should be prepared and 
associated with the Veteran's VA claims 
folder.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.	After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


